Title: To Thomas Jefferson from War Department, 15 June 1808
From: War Department
To: Jefferson, Thomas


                  
                                          
                            
                            [on or before 15 June 1808]
                        
                  The additional Troops to be furnished with winter quarters at the places hereafter mentioned.
                  The two companies raised in Ohio to have winter quarters at Fort Wayne and Detroit:
                  The six companies raised in Kentucky at Newport:
                  The four companies raised in Tennessee on Cumberland river below Nashville at Palmyra or Clarksville:
                  The Company raised in the Mississippi Territory, at Washington
                  The Company raised in the Orleans Territory, at New Orleans:
                  The four Companies in Georgia at and near Savannah, with a detachment at Point Peter:
                  Four of the five Companies raised in South Carolina, to be posted at and about the works near Charleston; the Dragoons at Camden:
                  Four of the six Companies raised in North Carolina at, or near Washington, on Pamlico River;—the other two near Wilmington, Cape Fear River:
                  In Virginia, two Companies at Fort Nelson and in its vicinity; four Companies at Hood’s; the Dragoons & Rifle Company at Harper’s ferry:
                  Maryland and Delaware, three Companies at Fort McHenry with a detachment at Annapolis; one company at New Castle Delaware; The Dragoons at Frederick Town; and the Riflemen at Harper’s ferry:
                  Pennsylvania, four Companies at and near Fort Mifflin; four Companies at Carlisle, and one at Pittsburg:
                  New Jersey, Two companies at Egg Harbor; and the Dragoons at Morristown:
                  New York,—four Companies at the works about the City of New York;—one Company at Brownsville on Blackwater; one at Niagara; one at Plattsburg; and the Dragoon’s at or near Fishkill.
                  Vermont—Both Companies at Highgate on Lake Champlain:
                  Connecticut, two Companies at Fort Trumbull; and the Dragoons at Reading:
                  Rhode Island, the one Company in the Barracks on the Rose Island:
                  Old Massachusetts,—three Companies at Fort Independence and Governor’s Island, Boston Harbor; one Company at Salem and Marblehead; one Company at Springfield; and the Dragoons at Pittsfield:
                  New Hampshire,—both companies at the Forts about the harbor:
                  District of Maine, one company at Portland; and one at Penobscot:
                  The Troops in Kentucky to be commanded by the Colonel in person; Those in Tennessee by the Lieut. Colonel.
                  Those in Georgia by the Major; those in South Carolina by the Lieut. Colonel;—those in North Carolina by the Colonel;—those in Virginia, on James River and below, by Colo. Parker;—those at Harper’s ferry by the Lieut. Colonel of Riflemen;—those in Maryland and Delaware by the Lieut. Colonel;—those in Pennsylvania & Jersey by the Colonel and Major;—those in New York by the Lieut. Colonel, those farther north and east by the Colonel and Major.
               